SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 10, 2008 Patriot National Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut 000-29599 06-1559137 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Bedford Street, Stamford, Connecticut06901 (Address of principal executive offices) (203) 324-7500 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-99.1 Press Release Item 8.01 Other Events On January 10, 2008 Patriot National Bancorp, Inc., the parent of Patriot National Bank, issued a Press Release announcing that its Board of Directors authorized and approved the 2008 Stock Repurchase Plan, whereby the Company may repurchase up to 200,000 of its issued and outstanding common shares in the open market. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Exhibits. Exhibit Number Description 99.1 Press Release dated January 10, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRIOT NATIONAL BANCORP, INC. Registrant January 10, 2008 By:/s/ Robert F. O'Connell Robert F. O'Connell Senior Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release dated January 10, 2008.
